993 F.2d 1541
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ralph Q. WOODS, Plaintiff-Appellant,v.SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;  CorrectionalMedical System, Defendants-Appellees.
No. 93-6189.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 27, 1993

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Joseph R. McCrorey, Magistrate Judge.  (CA-92-2696-2-17-B)
Ralph Q. Woods, Appellant Pro Se.
Angela Louise Henry, McKay, McKay, Henry & Foster, P.A., Columbia, South Carolina;  William Henry Davidson, II, Nauful & Ellis, P.A., Columbia, South Carolina, for Appellees.
D.S.C.
DISMISSED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Ralph Q. Woods appeals the magistrate judge's order denying his motion for appointment of counsel.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C.s 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.   Miller v. Simmons, 814 F.2d 962 (4th Cir.), cert. denied, 484 U.S. 903 (1987).


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED